With all respect for my colleagues' views on the subject of "hangovers," I cannot concur in the view that the evidence of intoxication some five hours before the accident was admissible when it was conceded that plaintiff was sober not only at the time of the accident, but had been exposed to the open air for an extended period in the interim. I cannot see that the evidence comes within the rule stated in State v. Jenkins,171 Minn. 173, *Page 179 213 N.W. 923. It would be equally pertinent and not so prejudicial, it seems, to show that plaintiff was afflicted with dyspepsia or similar ailment. The prejudice of the showing of intoxication is obvious.
Even more serious is the reading of Mason St. 1940 Supp. §§ 2720-179 and 2720-233, in the charge. It is true that counsel did not object to this at the time the charge was given, but in Sassen v. Haegle, 125 Minn. 441, 444,147 N.W. 445, 446, 52 L.R.A.(N.S.) 1176, this court, speaking through Mr. Justice Holt, said:
"But we think the statute, section 7830, G. S. 1913 [now Mason St. 1927, § 9327], was designed to prevent a miscarriage of justice, and to that end allows counsel an opportunity to urge on a motion for a new trial a fundamental error in the charge although, when it was given, neither he nor the court perceived the mistake."
This was not an inadvertence within the rule of Steinbauer v. Stone, 85 Minn. 274, 88 N.W. 754, but a deliberate reading of a statute which to me appears wholly inapplicable.
It seems obvious that § 2720-233 relates to thedriving of a car without adequate brakes, lights, or with similar equipment-defects which render it a menace to other traffic. It cannot apply to a car which merely has a dead engine and is being pushed or hauled along the highway to a filling station or repair shop. Could it be said that the statute applies to a disabled car being hauled by a team, or to other "devices" (§ 2720-151[1]) which are being moved by human power? I think not. The sine qua non of application is the driving of an automobile in unsafe condition. Section 2720-179 seems equally inapplicable to such a vehicle. Obviously, a vehicle being hauled or pushed along the highway cannot proceed at the speed of normal motor traffic. If applicable, the section was enforceable in the manner provided in the second paragraph, viz., if plaintiff failed to increase his speed upon request by an officer, he would have committed a misdemeanor.
I think there should be a new trial. *Page 180